            Case 1:19-cr-00337-JPO Document 41 Filed 12/04/20 Page 1 of 1




                                                             December 1, 2020

  Via ECF

  The Honorable J. Paul Oetken
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, NY 10007

         Re:     United States v. Capser, 19 CR 337 (JPO)

  Dear Judge Oetken:

        I write with the consent of the Government to respectfully request an
  adjournment of Mr. Capser’s sentencing, currently scheduled for December 10,
  2020. Mr. Capser lives in Billings, MT, and would like to appear in person for his
  sentencing. In light of the ongoing public health crisis and the Chief Judge’s
  November 30, 2020 Order suspending in-person operations, Mr. Capser is
  requesting that the matter be postponed until it is safe to travel to New York. The
  defense does not object to the exclusion of time under the Speedy Trial Act.

         Thank you for your consideration of this request.

Granted.                                                     Respectfully submitted,
The December 10, 2020 sentencing is adjourned sine die.
Counsel are directed to file a status letter by February 12,
2021.                                                        _____________________________
  So ordered.                                                Tamara L. Giwa
  December 4, 2020
                                                      Counsel for Todd Capser
                                                      Federal Defenders of New York
                                                      (917) 890-9729


  Cc:    AUSA David Robles (via ECF)
         AUSA Benjamin Schrier (via ECF)
